Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06301 Scott C. Durocher Assistant Vice President & Senior Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com VIA EDGAR August 11, 2014 Securities and Exchange Commission treet NE Washington, D.C.20549 Lincoln Life Variable Annuity Account N: 333-172328, 333-186894; 811-08517 Lincoln New York Account N for Variable Annuities: 333-175691, 333-186895; 811-09763 Ladies and Gentlemen: On behalf of The Lincoln National Life Insurance Company, Lincoln Life & Annuity Company of New York (together, the “Companies”) and the above-referenced Separate Accounts, we are filing a certification pursuant to paragraph (j) of Rule 497 under the Securities Act of 1933.In this regard, we certify that the form of prospectus, including supplements, for certain variable annuity contracts offered by the Companies through each Separate Account otherwise required to be filed under paragraph (c) of Rule 497 would not differ from the form of prospectus, as supplemented, contained in the most recent post-effective amendment filed on July 1, 2014. Sincerely, Scott C. Durocher
